Dissenting Opinion by
Montgomery, J.:
If this award is permitted to stand, then any person who is self-employed may incorporate his business, place a piece of its merchandise in his car, go anywhere, do anything, and still be assured of protection under the Workmen’s Compensation laws of this State.
In Anetakis v. Salvation Army, 191 Pa. Superior Ct. 268, 156 A. 2d 590, this Court sustained a finding of the Board that the claimant was “off limits” when he went to a snack bar % of a mile out of camp for lunch after putting his charges to bed, although he had permission to go there.
Here the evidence is overwhelming that the defendant was not only “off limits” but well beyond “limits” in many ways. His business was in Reading; he was in a Philadelphia bar from 7:00 p.m. to 3:00 a.m. with one coat to sell and for many hours after he sold it; from there he went to an all-night restaurant with a *136friend (Rodstein), wliom he later drove home. The most that can be said in claimant’s favor is that from his friend’s home the decedent headed in the direction of Reading; but he neglected to observe the Valley Forge Interchange on the Pennsylvania Turnpike and went through it at 55 miles an hour in the wrong lane, killing himself.
On such evidence this Court is sustaining a finding of the Board that at the time decedent was killed he was in the course of his employment. Under earlier decisions this means that, since the accident occurred off his employer’s premises, it must be established that decedent was at the time of the accident actually engaged in the furtherance of the business of his employer. Smith v. Frederick Investment Company, 152 Pa. Superior Ct. 534, 33 A. 2d 510.
The facts in this case are to the contrary. I would reverse and dismiss the claim.
Wright, J., joins in this dissent.